PER CURIAM.
We reverse the order dismissing the cause of action for failure to prosecute upon authority of Miami National Bank v. Greenfield, 488 So.2d 559 (Fla. 3d DCA 1986) and American Eastern Corporation v. Henry Blanton, Inc., 382 So.2d 863 (Fla. 2d DCA 1980). Contra Dashew v. Marks, 352 So.2d 554 (Fla. 3d DCA 1977); Norflor Construction Corporation v. City of Gainesville, 512 So.2d 266 (Fla. 1st DCA *10891987), review denied, 520 So.2d 585 (Fla. 1988).
REVERSED AND REMANDED.
ANSTEAD, LETTS and WALDEN, JJ., concur.